DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 10 and 11 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Chinese Publication CN 102311552 to Jong et al. cited in previous Office action (herein Jong, see machine translation).  Jong teaches a polarizing plate (paragraph 0012) comprising a polarizer film (paragraph 0032) of a polyvinyl alcohol (herein PVA) (paragraph 0033) and a protective film (paragraph 0084) that can be an acrylic film (paragraph 0085).  Jong teaches that the protective film is laminated on at least one side of the polarizing plate (paragraph 0084).  Jong teaches that the polarizer is produced via method that includes swelling, dyeing, cross-linking, stretching, washing, and drying processes (paragraph 0034).  Jong teaches that the film is dyed using an iodine solution (paragraph 0044) and simultaneously stretched (paragraph 0046).  Jong teaches that a first cross-linking stage and a second cross-linking stage is used (paragraph 0048) and that the cross-linking stages can be in any order and may be repeated at least twice (paragraph 0073) such that there can be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-9 and 13 directed to inventions non-elected without traverse.  Accordingly, claims 7-9 and 13 been cancelled.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783